ol7 3-<2>g
"s-J*




                                        Clarence Leroy Dighton
                                            TDCJ   #01367261
                                             815   12th St.
                                            Huntsville Unit
                                        Huntsville, Texas 77348

         January 11,       2015

         Re:    Notice of denial        of PDR

        The Clerk of the Court of Criminal Appeals
         P.O.    Box    12308
        Austin,        Texas    78711




        Dear    Sir or     Madam:



        I believe that on June 8, 2008 my PDR was either refused or denied.

        However, my attorney never notified me of the denial or refusal.

        I am now attempting to file a federal habeas corpus writ, and I will
        have to argue equitable tolling. Will you provide me with a "white
        card" or other proof of notification that states the person's name
        and address that you notified of the denial or refusal of the PDR?



        Thank you in advance for your cooperation

                                                                           Respectfully,


                                                               ULoJUA^jeJ oC /J(-<
                                                               Clarence Leroy Dighton




                                                                                                  .s

                                                                               JAN 20 2015

        CC//FILE
                                                     1 of 1                 Abel Acosta, Clerk